Perkins, J.
Bartlett sued the Cincinnati, Hamilton and Indianapolis Railroad Company, on their liability at common law, for negligently injuring his horse.
The only question presented is: Bo the facts proved on the trial make a case of negligence ?
Those facts are, that the horse of Bartlett strayed onto the track of the railroad, coming upon the track at the crossing of a highway, a little distance ahead of the train, which was moving westward. .The horse came upon the track and turned westward, proceeding on the track, in front of the train. He ran at greater speed than the train, and increased his distance from it. He stumbled upon a culvert and fell, but rose immediately and proceeded upon the track, in front of the train, for a considerable distance, when he left the track, jumped an eight-rail fence, and disappeared. The ground was such that he could have left the track at any time. The train was, at no time, within several rods of the horse. It slackened its speed, rang the bell, and blew the whistle. It kept, all the time, at a respectful distance from the horse. The horse sustained some injury from some cause.
The plaintiff recovered.
We see no evidence whatever of negligence on the part of the railroad company.
This case, in principle, is like that of The Citizens Street R. W. Co., etc., v. Cary, 56 Ind. 396.
Reversed, with costs, and the cause remanded, etc.